 



Exhibit 10.14

     
(AETNA LOGO) [y05912y0591200.gif]
  151 Farmington Avenue
Hartford, CT 06156
 
   

  John W. Rowe, M.D.
Chairman & CEO
860-273-4455
Fax: 860-273-6872

April 23, 2004

Craig R. Callen
3 East 77th Street, Apt. 4A
New York, NY 10021

Dear Craig:

I am pleased to offer you the position of Senior Vice President, Strategic
Planning and Business Development of Aetna Inc., reporting to me. In this role
you will serve as a member of the Office of the Chairman. This offer letter
replaces and supercedes my offer letter of April 19, 2004.

We look forward to having you start work on or before Tuesday, June 1, 2004.
Your base salary will be $575,000 per year, payable in accordance with the
company’s regular payroll practices (currently bi-weekly). Your salary will be
reviewed periodically for a possible salary increase and the company may also
from time to time review and adjust salaries to reflect appropriate compensation
for each position.

You will be eligible for consideration for an award under the company’s annual
incentive program beginning with the 2004 performance year (payable in 2005 as
long as the plan is in effect). Each year thereafter, while you are employed by
the company, you will be eligible for consideration for additional awards under
the annual incentive program while the plan remains in effect. Your full-year
annual target bonus opportunity will be 80% of your base salary.

We will recommend to the Board of Directors Committee on Compensation and
Organization that you be granted an option to purchase sixty thousand (60,000)
shares of Aetna common stock. The option will be based on the closing price of
Aetna common stock on the effective date of the grant (no earlier than the date
you begin work), in accordance with company option grant practices. This option
will vest and be exercisable as described in the option award agreement (which
will include a one-year post-termination exercise period), and will be subject
to you agreeing to the terms of the award agreement and the plan.

We will recommend to the Board of Directors Committee on Compensation and
Organization that you be granted seven thousand (7,000) performance units in our
2004-2005 long-term performance program. This award will vest on the performance
criteria to be set forth in an award agreement and will be subject to you
agreeing to all of the terms of the award agreement and the plan.

We will recommend to the Board of Directors Committee on Compensation and
Organization that you be granted restricted stock which we determine has a value
on the day of grant determined as follows: the amount will be calculated as the
amount you forfeit under existing awards with your current employer provided
that (i) the date such forfeiture is calculated shall be a date no later than
May 14, 2004 and (ii) the value of the restricted stock to be granted in no
event will exceed $2,000,000. The award will be subject to your agreeing to the
terms of the award agreement and the plan. The restricted stock will vest over
three years, with one third vesting on each of the first, second and third
anniversaries of your start of employment.

 



--------------------------------------------------------------------------------



 



Craig R. Callen
April 23, 2004
Page 2

You will be eligible to participate in our contributory health and welfare
benefit plan. Coverage for medical, dental, life, disability, flexible spending
accounts and accident benefits will become effective on the first of the month
following the date you begin work. If you begin work on the first of the month,
your benefits will become effective immediately. Information on Aetna’s total
benefits package (various benefit programs and services and associated costs),
can be accessed at www.Aetna.com/working (Benefits). Once you begin work, you
can enroll for coverage through our Intranet site.

For the purpose of Paid Time Off (PTO) accrual only, you will earn PTO days as
if you had ten (10) years of service. In your first partial calendar year of
employment, your PTO accrual will be pro-rated, based on your hire date. PTO
includes time out of the office for vacation, personal time, family illness, and
incidental sick days.

In the event your employment is terminated by the Company other than for cause,
you will be entitled to 52 weeks of base salary continuation in lieu of any
other severance or salary continuation benefit to which you might otherwise have
been entitled under Company plans or programs then in effect, upon delivery to
the Company of a release of any employment-related claims in the Company’s
customary form. In the event that your employment is terminated under
circumstances for which you are paid this base salary continuation by the
Company, then your sign-on restricted stock will immediately vest. For these
purposes, cause shall mean (i) material and repeated failure to perform your
responsibilities after reasonable notice to you and an opportunity to cure,
(ii) your engaging in misconduct that is injurious to the Company, (iii) your
having been convicted of, or entered a plea of nolo contendere to, a crime that
constitutes a felony, (iv) the material breach by you of any restrictive
covenants in the Company’s favor, (v) an act of fraud or embezzlement with
respect to the Company, or (vi) a breach or violation of the Company’s Code of
Conduct, as amended from time to time, sufficient to warrant a for cause
termination consistent with the Company’s past practice.

To assist you with your expenses associated with establishing residence in the
Hartford, CT area, the company will pay you $50,000. If you voluntarily
terminate your employment or are terminated for cause within 12 months of your
start date, you will be responsible for repaying the full amount, after taxes.
If you voluntary terminate your employment or are terminated for cause after
12 months, but before 18 months of your start date, you will be responsible for
repaying 50% of this amount, after taxes.

As you were previously advised, a drug test is part of the standard
pre-employment process. This job offer is contingent upon your passing a
urinalysis drug test before your start date. Your test must be scheduled and
taken no later than two business days from the date you accept our offer of
employment. If an appointment has not been made yet, please phone Chris Berger
(860.273.7963) upon receipt of this letter so that she may provide you with the
information necessary to schedule an appointment. The enclosed handout, “Drug
Test Collection Procedure – What You Can Expect” should answer any questions you
may have about taking the test.

This offer is also contingent upon successful completion of a background check,
references and a satisfactory review of documents that show you are legally
entitled to work in the United States. Federal law requires that we verify the
employment authorization of all new employees. On your first day, you must bring
appropriate documentation to verify both your identity and employment
eligibility. Please carefully review the enclosed materials that provide
information about certain documents (List of Acceptable Documents) that you must
bring to work on your first day.

 



--------------------------------------------------------------------------------



 



Craig R. Callen
April 24, 2004
Page 3

This offer is made based on your representation that you are not subject to any
restrictive covenants with any present and/or former employers. In addition, as
a result of your previous employment, you may be subject to an obligation not to
disclose confidential or proprietary information. We expect that you will comply
with any such obligation and that you will not breach any such obligation during
the course of your employment with the company.

The continuation of your current outside board directorship will be subject to
the company’s usual conflict of interest analysis and approval by the company’s
Board Committee of Compensation and Organization.

To protect the company’s proprietary information, as a condition of your
employment, you will be required to sign and return the attached
Non-Solicitation, Confidentiality and Assignment Agreement. Please keep a copy
for your records. Nothing in the documents or plans presently applicable to you
is intended to preclude you from being employed in or engaging in any aspect of
the healthcare business if, as and when you are no longer employed by the
Company.

This offer and your acceptance of that offer also are contingent upon your
agreement to use the Company’s mandatory/binding arbitration program rather than
the courts to resolve employment-related legal disputes. In arbitration, an
arbitrator instead of a judge or jury resolves the dispute, and the decision of
the arbitrator is final and binding. The enclosed materials should answer any
questions you have about Aetna’s Employment Dispute Arbitration Program. WITH
RESPECT TO CLAIMS SUBJECT TO THE ARBITRATION REQUIREMENT, ARBITRATION REPLACES
YOUR RIGHT AND THE COMPANY’S RIGHT TO SUE OR PARTICIPATE IN A LAWSUIT. YOU ARE
ADVISED TO, AND MAY TAKE THE OPPORTUNITY TO, OBTAIN LEGAL ADVICE BEFORE FINAL
ACCEPTANCE OF THE TERMS OF THIS OFFER. Please complete the enclosed Employment
Dispute Arbitration Acknowledgement form and return it to Chris Berger on or
before your first day of employment. Notwithstanding anything to the contrary in
any document or plan of the Company, any arbitration between you and the Company
shall be held in New York City at the offices of the American Arbitration
Association.

You should understand that this letter is not an employment contract. Aetna is
an “at will” employer and makes no representation of continued employment. While
the company hopes that its employment relationship with its employees will be
mutually enjoyable and lasting, employees may terminate their employment at any
time, with or without cause, or notice, and the company may do the same.

Your New Employee Orientation will be delivered via Aetna’s Intranet on your
start date. Our orientation web-site will provide you with information which
allows you to sign-up for benefits, handle payroll administration functions,
obtain your employee I.D. badge and parking hang tag (where applicable). Look
for the “Welcome to Aetna” e-mail that will start you on your orientation
experience.

 



--------------------------------------------------------------------------------



 



Craig R. Callen
April 24, 2004
Page 4

Once again, I am delighted to extend this offer to you and look forward to your
acceptance. Please acknowledge your acceptance of this offer by signing the
enclosed copy of this letter, signing the enclosed copy of the
non-solicit/confidentiality/assignment agreement and completing the employment
application and returning each to Chris Berger at your earliest convenience. If
you have any questions about the terms of this offer, please do not hesitate to
call me.

Sincerely,

Aetna Inc.

                  By:   /s/ John W. Rowe, M.D.         John W. Rowe, M.D.       
     

                Accepted:   /s/ Craig R. Callen   Date:    April 28, 2004  

Enclosures

 



--------------------------------------------------------------------------------



 



NON-SOLICITATION, CONFIDENTIALITY AND ASSIGNMENT AGREEMENT

WHEREAS, I, Craig R. Callen, as an executive of Aetna Inc. or one of its
subsidiaries or affiliates (collectively, the “Company”), will be entrusted with
knowledge of the Company’s information and materials described below, and will
be trained and instructed in the Company’s particular operational methods; and

WHEREAS, I am desirous of being in the Company’s employment as an at-will
employee;

NOW, THEREFORE, in consideration of my employment with the Company, the Company
providing to me Confidential Information as described below and other good and
sufficient consideration, I hereby covenant and agree as follows:



1.   I covenant and agree that for a period of twelve (12) months after my
employment with the Company has been terminated for any reason, whether with or
without cause and whether voluntarily or involuntarily, I will not directly or
indirectly (a) solicit or aid in the solicitation of any employee of the
Company, (b) solicit or aid in the solicitation on behalf of a Competitor of any
customer of the Company with whom I have been personally involved, either
directly or indirectly, or (c) induce any health care supplier or provider,
broker or agent of the Company to cease or curtail providing services to the
Company. As used in this Agreement, a “Competitor” is any company or
organization that develops, administers, operates, offers or solicits offers
regarding managed care, health, pharmacy, dental, life, long-term care or
disability coverages, networks, insurance or plans to employers, employees or
individuals.   2.   The Company agrees to provide me with access to the
Company’s trade secrets, confidential information, and proprietary materials
which may include but is not limited to the following categories of information
and materials: methods, procedures, computer programs, databases, customer lists
and identities, provider lists and identities, employee lists and identities,
processes, premium and other pricing information, research, payment rates,
methodologies, contractual forms, and other information which is not publicly
available generally and which has been developed or acquired by the Company with
considerable effort and expense (“Confidential Information”). I covenant and
agree to hold all of the foregoing trade secrets, confidential information and
proprietary materials in the strictest confidence and shall not disclose,
divulge or reveal the same to any person or entity during the term of my
employment with the Company or at any time thereafter.   3.   I understand that
I am an at-will employee and that either I or the Company may terminate our
employment relationship at any time, with or without cause or notice. Upon such
termination, and prior to such termination upon request of the Company, I shall
immediately return to the Company all Company property, documentation, trade
secrets, confidential information and proprietary materials in my possession,
custody or control, and shall return any copies thereof. After termination of my
employment with the Company, I further agree to cooperate reasonably with all
matters requested by the Company within the scope of my employment with the
Company.   4.   The purpose of this Agreement, among other things, is to protect
the Company from unfair or inappropriate competition and to protect its trade
secrets, confidential information and business relationships. I agree that if
the scope of enforcement of this Agreement is ever disputed, a court or other
competent trier of fact may modify and enforce it to the extent it believes is
lawful and appropriate.   5.   I acknowledge that all original works of
authorship that are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101). I further acknowledge that, while employed by the Company, I may
develop ideas, inventions, innovations, procedures, methods, know-how or other
works which relate to the Company’s current or are reasonably expected to relate
to the Company’s future business that may be patentable. To the extent any such
works may be patentable, I agree that the Company may file and prosecute any
application for patents in my name and that I will, on request, assign to the
Company (and take all such further steps as may be reasonably necessary to
perfect the Company’s sole and exclusive ownership of) any such application and
any patents resulting therefrom.

Page 1



--------------------------------------------------------------------------------



 



6.   I acknowledge that compliance with this Agreement is necessary to protect
the business and good will of the Company and that any actual or prospective
breach will cause injury or damage to the Company which may be irreparable and
for which money damages may not be adequate. I therefore agree that if I breach
or attempt to breach this Agreement, the Company shall be entitled to obtain
temporary, preliminary and permanent equitable relief, without bond, to prevent
irreparable harm or injury, and to money damages, together with any and all
other remedies available under applicable law. I understand that I shall be
liable to pay the Company’s reasonable attorneys’ fees and costs in any
successful action to enforce this agreement. The Company agrees not to seek
injunctive or other equitable relief for a period in excess of 12 months for a
breach of any nonsolicitation provision contained in any other agreement between
us, including my performance unit award agreement, notwithstanding any provision
to the contrary in such agreement.   7.   Any controversy or claim arising out
of or relating to this Agreement or the breach, termination, or validity
thereof, except for temporary, preliminary, or permanent injunctive relief or
any other form of equitable relief, shall be settled by binding arbitration
administered by the American Arbitration Association (“AAA”) in Hartford County,
Connecticut and conducted by a sole arbitrator in accordance with the AAA’s
Commercial Arbitration Rules (“Rules”). The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of state laws
inconsistent therewith or that would produce a different result, and judgment on
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. Except as may be required by law or to the extent
necessary in connection with a judicial challenge, or enforcement of an award,
neither a party nor the arbitrator may disclose the existence, content, record
or results of an arbitration. Fourteen (14) calendar days before the hearing,
the parties will exchange and provide to the arbitrator (a) a list of witnesses
they intend to call (including any experts) with a short description of the
anticipated direct testimony of each witness and an estimate of the length
thereof, and (b) premarked copies of all exhibits they intend to use at the
hearing. Depositions for discovery purposes shall not be permitted. The
arbitrator may award only monetary relief and is not empowered to award damages
other than compensatory damages.   8.   This Agreement shall be construed in
accordance with the laws of the State of Connecticut. The Company does not
intend to enforce the restrictions in Paragraph 1 above to the extent (a) such
enforcement would violate applicable law or (b) the restrictions are invalid or
void under applicable law. I hereby irrevocably consent to the personal
jurisdiction of the courts of the State of Connecticut, it being acknowledged
that the Company maintains its headquarters in said location.   9.   This
Agreement constitutes the entire understanding and agreement between the parties
with respect to the subject matter hereof, and no verbal or other statements,
inducements or representations have been made or relied upon by any party. No
modifications or change hereby shall be binding upon any party unless in writing
executed by all parties.   10.   I acknowledge that the Company is relying upon
my foregoing commitments and obligations in revealing trade secrets and
confidential information to me, in making any future annual bonus or salary
increase and/or any other payments to me, and in otherwise employing me.

Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties, intending to be legally bound, state that they
understand this agreement, enter into it freely, and have duly executed it
below.

            Executed by:
Craig R. Callen   Accepted by:
AETNA INC.
 
         
/s/ Craig R. Callen
  By:   /s/ John W. Rowe, M.D.  
 
         
(Signature)
      John W. Rowe, M.D.  
 
         
Craig R. Callen
      April 27, 2004  
 
         
(Print Name)
      (Date)  
 
         
(Department)
         
 
         
April 28, 2004
         
(Date)
         

Page 3